
	
		II
		112th CONGRESS
		1st Session
		S. 261
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2011
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend chapter 81 of title 5, United States Code, to
		  provide for reform relating to Federal employees workers
		  compensation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Employees' Compensation
			 Reform Act of 2011.
		2.Federal Workers
			 Compensation Reforms for Retirement Eligible Employees
			(a)Transition to
			 retirement
				(1)In
			 generalChapter 81 of title 5, United States Code, is amended by
			 inserting after section 8106 the following:
					
						8106a.Transition
				to retirement 
							(a)DefinitionsIn this section—
								(1)the term
				covered employee means an employee who—
									(A)is paid
				compensation under section 8105 or 8106; and
									(B)on or after
				attaining retirement age is eligible for an annuity under chapter 83 or 84
				(other than a survivor annuity); and
									(2)the term retirement age has
				the meaning given under section 216(l)(1) of the Social Security Act (42 U.S.C.
				416(l)(1)).
								(b)Notwithstanding
				any other provision of this chapter, the payment of compensation under section
				8105 or 8106 to a covered employee shall terminate on the date that the covered
				employee—
								(1)attains
				retirement age and is eligible for an annuity under chapter 83 or 84 (other
				than a survivor annuity); or
								(2)after attaining
				retirement age becomes eligible for an annuity under chapter 83 or 84 (other
				than a survivor annuity).
								(c)Not later than 1
				year before the date that a covered employee attains retirement age or
				subsequently becomes eligible for an annuity under chapter 83 or 84 (other than
				a survivor annuity), the Secretary of Labor shall provide notice of this
				section to—
								(1)the covered
				employee;
								(2)the employing
				agency of that covered employee; and
								(3)the Office of
				Personnel Management.
								(d)The employing
				agency of a covered employee shall file an application for an annuity with the
				Office of Personnel Management in accordance with section 8352 or
				8471.
							.
				(2)Technical and
			 conforming amendmentThe table of sections for chapter 81 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 8106 the following:
					
						
							Sec. 8106a. Transition to
				retirement.
						
						.
				(b)Filing of
			 applications
				(1)Civil Service
			 Retirement System
					(A)In
			 generalChapter 83 of title 5, United States Code, is amended by
			 inserting after section 8351 the following:
						
							8352.Employees
				transitioning from workers compensation 
								(a)DefinitionIn this section, the term covered
				employee means an employee who is a covered employee as defined under
				section 8106a(a)(1) and is eligible for an annuity under this chapter.
								(b)ApplicationsNot
				later than 1 year before the date of the termination of payments of
				compensation under section 8106a(b) to a covered employee who is eligible for
				an annuity under this chapter, the employing agency of that covered employee
				shall file an application for an annuity for that covered employee under this
				chapter with the Office of Personnel Management.
								(c)RegulationsThe
				Office of Personnel Management shall prescribe regulations to carry out this
				section.
								.
					(B)Technical and
			 conforming amendmentThe table of sections for chapter 83 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 8351 the following:
						
							
								Sec. 8352. Employees transitioning from
				workers
				compensation.
							
							.
					(2)Federal
			 Employees Retirement System
					(A)In
			 generalChapter 84 of title 5, United States Code, is amended by
			 inserting after section 8470 the following:
						
							8471.Employees
				transitioning from workers compensation 
								(a)DefinitionIn this section, the term covered
				employee means an employee who is a covered employee as defined under
				section 8106a(a)(1) and is eligible for an annuity under this chapter.
								(b)ApplicationsNot
				later than 1 year before the date of the termination of payments of
				compensation under section 8106a(b) to a covered employee who is eligible for
				an annuity under this chapter, the employing agency of that covered employee
				shall file an application for an annuity for that covered employee under this
				chapter with the Office of Personnel Management.
								(c)RegulationsThe
				Office of Personnel Management shall prescribe regulations to carry out this
				section.
								.
					(B)Technical and
			 conforming amendmentThe table of sections for chapter 84 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 8456 the following:
						
							
								Sec. 8471. Employees transitioning from
				workers
				compensation.
							
							.
					3.RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Labor, after consultation with the
			 Director of the Office of Personnel Management, shall prescribe regulations to
			 carry out this Act.
		4.Effective
			 date
			(a)In
			 generalExcept as provided under subsection (b), this Act
			 (including the amendments made by this Act) shall take effect on the date of
			 enactment of this Act.
			(b)Termination of
			 compensationSection 8106a(b) of title 5, United States Code, (as
			 added by section 2 of this Act) shall take effect 1 year after the date
			 regulations are prescribed under section 3.
			
